


--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
 
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of May 15, 2018 (this "Agreement"), by and
between Strata Skin Sciences, Inc. (the "Company"), a Delaware corporation, and
Matthew Hill ("Employee"), an individual.
W I T N E S S E T H:
WHEREAS, the Company desires to employ Employee, and Employee wishes to be
employed by the Company, on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:
1.          Term. The term of Employee's employment hereunder shall commence on
May 15, 2018 (the "Effective Date") and end when terminated in accordance with
Section 5 hereof (the "Term").
2.          Duties and Services. Employee agrees to serve the Company as its
Chief Financial Officer, reporting to the Chief Executive Officer of the Company
(the "CEO"). Employee shall have the normal duties, responsibilities, functions
and authority as provided in the Company's bylaws and as customarily exercised
by the chief financial officer of a company of similar size and nature as the
Company, subject to the power and authority of the CEO and/or the Company's
Board of Directors (the "Board"). Employee agrees to devote his full and entire
business time, attention, skill and efforts to perform services for the Company
and to faithfully and diligently discharge and fulfill his duties hereunder to
the best of his abilities and shall be engaged in other business activities only
to the extent that such other activities do not materially interfere or conflict
with his obligations to the Company hereunder. In no event shall Employee's
other business activities violate his obligations under Section 7 below. The
foregoing also shall not be construed as preventing Employee from (a) with the
prior consent of the Board, serving on civic, educational, philanthropic or
charitable boards or committees, and (b) managing personal investments, so long
as such activities are permitted under the Company's Code of Conduct and
employment policies. Employee shall perform his duties hereunder at the
Company's principal offices, currently located in Horsham, Pennsylvania, with
travel to such other places and at such times as the needs of the Company may
from time-to-time dictate or be desirable.
3.          Compensation.
3.1          During the Term, the Company agrees to pay or cause to be paid to
Employee, and Employee agrees to accept, a salary for all of Employee's services
at the rate of Two Hundred and Forty Thousand Dollars ($240,000.00) per annum
(the "Base Salary"), payable in accordance with the Company's payroll practices
and policies in effect from time to time and subject to applicable withholding
of income taxes, social security taxes and such other payroll deductions as are
required by law or applicable employee benefit programs.
3.2.          Bonus Program.
3.2.1          The Employee shall be entitled to an annual bonus (the "Bonus")
based upon the performance of the Company's business during the relevant
quarters of each fiscal year ("FY") and other goals to be determined by the
Compensation Committee of the Board (the "Compensation Committee"). The target
bonus for FY 18 is $65,000. The target bonus shall be reset annually with each
FY, and if not reset shall remain as set forth herein. Sixty (60%) percent of
the target bonus shall be based on the targets set forth below and 40% shall be
based upon goals to be set annually by the Compensation Committee.

--------------------------------------------------------------------------------




Said 60% of the Bonus shall be determined and paid as follows pursuant to
sections 3.2.2 and 3.2.3:
3.2.2          No Bonus shall be earned in a FY unless the following adjusted
EBITDA as presented by the company in quarterly earning calls or any other SEC
disclosures (the "Adjusted EBITDA") targets are achieved during such FY:
(i)  for each of FY 2018 and 2019  -- a positive Adjusted EBITDA;
(ii) for FY 2020  -- $5 million Adjusted EBITDA; and
(iii) for FY 2021  -- $10 million Adjusted EBITDA.
3.2.3          Bonus for any FY shall be deemed earned upon the achievement of
the relevant Adjusted EBITDA target in each quarter of the FY. The Bonus amount
(if the relevant Adjusted EBITDA target is achieved) will be deemed earned
quarterly but paid annually, and calculated separately for each quarter during
the relevant FY. The Bonus amount is a percentage of the aggregate collected
revenue during the relevant quarter (a "Bonus Quarter") from all installed laser
machines (pro-rated for machines installed during a quarter), and the percentage
is determined based on the following schedule (based on the Company's audited
financial statements):
Average Revenue per Machine ("ARM") during the Quarter and Bonus Percentage
(based on 60% of the targeted bonus
Up to $8,100          15%
$8,101-$9,600         25%
$9,601-$11,000       40%
Above $11,001      20%
3.3.          Options; Employee shall be awarded options under the Company's
2016 Omnibus Incentive Plan (the "Plan") as follows:
250,000 options shall be granted at the fair market value of the Effective Date.
Vesting: The Option shall vest and may be exercised in accordance with the
following vesting schedule:
Option Shares shall vest in two installments of 83,333 shares each on May 15,
2019 and May 15, 2020; and one installment of 83,334 shares on May 15, 2021, The
options shall be awarded under the terms of the Company's Stock Option
Agreement, whose terms shall govern.
4          Employee Benefits; Vacation; Expenses.  During the Term:
(a)          Employee shall be entitled to participate, in accordance with the
terms and conditions thereof, in any standard group benefit plans maintained
generally for senior level employees of the Company, as the same may be in
effect or amended from time to time.  The foregoing, however, shall not be
construed to require the Company to establish any such plans, or to prevent the
Company from modifying or terminating any such plans once established.

--------------------------------------------------------------------------------




(b)          Employee shall be entitled to vacation at the rate of four (4)
weeks per year, taken consecutively or in segments, subject to the effective
discharge of Employee's duties and responsibilities hereunder. Vacation time
will accrue on a monthly basis during any such year, and any accrued vacation
time not taken during the year in which it accrued shall not have a cash value
and may be rolled over to the following or any subsequent year only to the
extent permitted and in accordance with then-current Company policy.
(c)          The Company shall reimburse Employee for the reasonable and
necessary out-of-pocket business expenses incurred by Employee for or on behalf
of the Company in furtherance of the performance of Employee's duties hereunder
in accordance with the Company's policies as approved by the Board from time to
time, subject in all cases to the Company's requirements with respect to
reporting and documentation of such expenses.
(d)          During the Term, the Company shall reimburse Employee's actual cost
of daily travel from home to office.
5.          Termination.
(a)          Notwithstanding anything to the contrary contained herein,
Employee's employment under this Agreement, as well as Employee's right to any
Base Salary, Cash Bonus and/or other benefits that thereafter otherwise would
accrue to Employee hereunder, shall terminate upon the earliest to occur of the
following events:
(i)          The death of Employee;
(ii)          The disability (as hereinafter defined) of Employee;
(iii)          In the event of Employee's voluntary decision to terminate his
employment with the Company, upon the date set forth therefor in a written
notice of such termination received by the Company from or on behalf of
Employee; provided that the termination date shall not be sooner than two weeks
following the Company's receipt of such notice;
(iv)          Upon written notice of such termination to Employee from or on
behalf of the Company or the Board (or at such later date specified therein) if:
(A) there shall be "Cause" (as hereinafter defined) or (B) Employee shall have
advised the Company or the Board of Employee's intention to terminate his
employment with the Company;
(v)          Upon a Change of Control (as defined in Section 5(d)) of the
Company unless the new controlling person or entity of the Company's business
and/or assets determines otherwise; or
(vi)          Upon written notice of such termination to Employee from or on
behalf of the Company or the Board, other than under a circumstance covered by,
or when facts exist that would comprise, any of clauses (i), (ii), (iii),
(iv) or (v) of this Section 5(a).
(b)          Employee shall be deemed to be under a "disability" for purposes
hereof, at the option of the Company by written notice to Employee, (i) if
Employee and the Board agree that Employee is disabled, or (ii) in the event
that Employee shall be unable to or shall fail to render and perform the
services required of Employee under this Agreement for 30 consecutive days or an
aggregate of 60 days in any consecutive 12-month period because of physical or
mental incapacity or disability, such option to be exercisable by the Company.
(c)          For purposes of this Agreement, the term "Cause" is defined as: (i)
the conviction of Employee for (or Employee's plea of  nolo contendere to) a
felony or a crime involving moral turpitude; (ii) Employee's material violation
of any written Company policy or the material terms of this Agreement after
written notice of such failure and failure to cure within ten (10) days;
(iii) Employee's failure to follow a lawful direction of the Board after written
notice of such failure and failure to cure within ten (10) days; (iv) a breach
by

--------------------------------------------------------------------------------




Employee of a fiduciary responsibility owing to the Company or any of its
affiliates; (v) Employee's failure to perform such duties as are reasonably
delegated or assigned to Employee after written notice of such failure and
failure to cure within ten (10) days; (vi) drug or alcohol abuse by Employee,
but in the first instance of such drug or alcohol abuse, only if the Employee
fails to seek appropriate counseling or fails to complete a prescribed
counseling program to the satisfaction of the Board; and (vii) a breach by
Employee of Section 7 of this Agreement or any other obligation relating to
non-competition, non-solicitation of employees, customers, licensees or
licensors, confidentiality, or ownership and/or rights as to creations and/or
proprietary information or property, under any written agreement in effect from
time to time, in favor of the Company.
(d)          For purposes of this Agreement, the term "Change of Control" is
defined as: (i) any "person," as such term is used in sections 13(d) and 14(d)
of Securities Exchange Act of 1934, as amended (the "Exchange Act"), becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company's then outstanding voting securities;
provided, however, that no Change of Control shall be deemed to occur by reason
of the acquisition of securities of the Company by one or more investors in the
Company in capital-raising transactions; (ii) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
outstanding capital stock of the Company; (iii) a merger or consolidation in
which the Company is a party and in which the stockholders of the Company before
such Change of Control do not retain, directly or indirectly, at least a
majority of the beneficial interest in the voting stock of the Company after
such transaction; or (iv) an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets.
(e)          Severance; Release.
(i)          In the event of, and only upon, the termination of the employment
of Employee under this Agreement pursuant to (A) Section 5(a)(v) if Employee has
not been offered post-Change of Control employment by the Company or any
successor entity, or if Employee is offered post-Change of Control employment by
the Company or any successor entity, the position offered to Employee would
result in a material reduction in Employee's duties, authority or
responsibilities as in effect immediately prior to such Change of Control, or
(B) Section 5(a)(vi), then the Company shall: (x) pay Employee his Base Salary
and the amount of any Cash Bonus earned hereunder but unpaid through the date of
such termination, and (y) (I) pay Employee severance in an amount equal to
Employee's then current Base Salary for twelve (12) months payable in equal
installments, less applicable taxes and withholdings, pursuant to the Company's
normal payroll procedures over twelve (12) months as provided herein, and (II)
provided Employee timely elects, and remains eligible for, continued group
health plan benefits to the extent authorized by and consistent with 29 U.S.C.
§ 1161 et seq. (commonly known as "COBRA"), reimburse Employee, on a monthly
basis upon presentation of proof of payment by Employee, for COBRA premiums in
an amount such that Employee's net cost (after tax) for continued health
insurance coverage is the same as Employee's cost for such benefits as in effect
on the date of termination and such reimbursement shall continue until the
earlier of: (a) the date that is twelve (12) months after the date of
termination, and (b) the date Employee becomes eligible for health benefits
through another employer or otherwise becomes ineligible for COBRA (the payments
and benefits in this Section 5(e)(i) hereinafter collectively are referred to as
the "Termination Benefits").
(ii)          Any severance payments due under Section 5(e)(i) shall commence as
soon as administratively feasible within sixty (60) days after Employee's
termination of employment provided Employee has timely executed and returned the
Release referred to in Section 5(e)(iv) and, if a revocation period is
applicable, Employee has not revoked the Release; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
the severance payments shall begin to be paid in the second calendar year. On
the date that severance payments commence, the Company will pay Employee in a
single lump sum payment, less applicable taxes and withholding, the severance
payments that Employee would have received on or prior to such date but for the
delay imposed by the immediately preceding sentence, with the balance of the
severance payments to be paid as originally scheduled. Solely for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), each
installment payment is considered a separate payment.  To the full extent
permitted by Code section 409A, it is intended that any severance amount shall
be exempt from the requirements of Code section 409A by reason of either (1) the
exemption set forth in Treas. Regs. 1.409A-1(b)(9)(iii) or (2) the short-term
deferral rule under Treas. Regs. 1.409A-1(b)(4).

--------------------------------------------------------------------------------




(iii)          In the event that Employee's employment terminates under any
circumstance other than as described in Section 5(e)(i), then the Company shall
not be obligated to provide any Termination Benefits to Employee or to provide
any other severance, termination or similar payments or compensation or
benefits, regardless of any general or other policy, plan or practice as to
severance or employment termination in effect from time to time, other than Base
Salary and any Cash Bonus earned but unpaid through the date of such
termination.
(iv)          Notwithstanding anything to the contrary set forth herein, the
obligation to pay any Termination Benefits is expressly conditioned upon: (A)
the execution by Employee and delivery to the Company of, and the effectiveness
(after the expiration of any and all revocation and cancellation periods and
rights) of, a separation agreement and general release from Employee in such
form as shall be required by the Company (the "Release"); (B) Employee's return
of all Company property to the Company; and (C) Employee's resignation from all
positions with the Company and any affiliated company. In no event shall any
Termination Benefits be payable unless and until the Release becomes effective
and all statutory rights to rescind, revoke or terminate the same have expired
unexercised.
(v)          Any Termination Benefits paid hereunder shall be in lieu of any
other claim by Employee for compensation whether under this Agreement, or under
any wage continuation law or at common law or otherwise, or any and all claims
to severance or similar payments or benefits which Employee may otherwise have
or make, except that Employee may still seek unemployment insurance. Without
limiting any other rights or remedies which the Company may have, the Company
shall be under no obligation to pay any Termination Benefits, and Employee shall
immediately reimburse the Company in full for any and all Termination Benefits
paid to Employee hereunder, if Employee violates any of the provisions of
Section 7.
(f)          Parachute Provisions. Payments under this Agreement shall be made
without regard to whether the deductibility of such payments (or any other
payments) would be limited or precluded by Section 280G of the Code, and without
regard to whether such payments would subject Employee to the federal excise tax
levied on certain "excess parachute payments" under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the limitation or elimination of any amount payable under this
Agreement, then the amount payable under this Agreement will be reduced to the
extent necessary to maximize the Total After-Tax Payments. The determination of
whether and to what extent payments under this Agreement are required to be
reduced in accordance with the preceding sentence will be made by the Company's
independent auditors. In the event of any underpayment or overpayment under this
Agreement (as determined after the application of this Section 5(f)), the amount
of such underpayment or overpayment will be immediately paid by the Company to
Employee or refunded by Employee to the Company, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Agreement, "Total After-Tax Payments" means the
total of all "parachute payments" (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of Employee (whether made hereunder or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code).
6.          Deductions and Withholding. Employee agrees that the Company shall
be entitled to withhold from any and all payments required to be made to
Employee pursuant to this Agreement all federal, state, local and/or other taxes
which it determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect.
7.          Restrictive Covenants.
(a)          For and in consideration of the Company's employment of Employee as
set forth in this Agreement, including, but not limited to, the compensation and
benefits provided to Employee pursuant to Sections 3 and 4, the adequacy and
sufficiency of which are hereby irrevocably acknowledged by Employee, Employee
agrees that Employee shall not, and shall not permit any person or entity
directly or indirectly controlled by Employee (alone or together with others)
(the "Employee Affiliates") to, directly or indirectly (including, without
limitation, through ownership, management, operation or control of any other
person or entity, or participation in the ownership, management, operation or
control of any other person or entity, or by having any interest, as a
stockholder, lender, investor, agent, consultant, employee, partner or
otherwise, in or with respect to any other person or entity) do any of the
following:

--------------------------------------------------------------------------------




(i)          during the period of Employee's employment with the Company and for
twelve (12) months following the date of termination of Employee's employment
for any reason (the "Restricted Period"), Employee will not own, manage,
operate, control, invest in, participate in, provide consulting services to, or
be involved or associated with in any capacity, any person or entity that
competes directly or indirectly with the business conducted by the Company or
proposed to be conducted by the Company during the time Employee was employed by
the Company or during the Restricted Period, within the geographical areas in
which the Company is doing business or proposes to do business at the time of
Employee's termination of employment; provided that the foregoing shall not
prohibit Employee and Employee Affiliates from owning in the aggregate less than
one percent of any class of securities listed on a national securities exchange
or traded publicly in the over-the-counter market; Employee acknowledges that
the Company conducts business on a nationwide and international basis, that its
sales and marketing prospects are for expansion into national and international
markets not currently penetrated and that, therefore, the territorial and time
limitations set forth in this Section are reasonable and properly required for
the adequate protection of the business of the Company;
(ii)          during the Restricted Period: (A) solicit, encourage or entice any
client, customer, vendor, licensee, licensor, consultant or supplier of or to
the Company to cease to do business with, or to reduce or modify the business
such person or entity has done with or intends to do with, or to end, reduce or
modify any relationship or proposed relationship of such person or entity with,
the Company, or (B) interfere with, disrupt or attempt to disrupt or otherwise
jeopardize any relationship of the Company with any client, customer, vendor,
licensee, licensor, consultant or supplier or any other person or entity with
whom the Company has a business relationship;
(iii)          during the Restricted Period, encourage, entice or induce any
person who at the time of Employee's termination of employment or at any time
during the eighteen (18) month period immediately preceding such termination is
or was an employee of, or a consultant to, the Company to leave the employ of,
or to terminate any such consulting arrangement with the Company, or, with
respect to any such employee or consultant who is then an employee of or
consultant to the Company, to become an employee of, or consultant to, any other
person or entity, or employ or retain any such person; or
(iv)          during the Restricted Period and at all times thereafter,
disparage, criticize or make statements which may be perceived as negative,
detrimental or injurious to the Company, or any of the management, owners,
business, policies or practices of the Company.
(b)          Employee acknowledges and agrees that Employee's employment by the
Company necessarily will involve Employee's understanding of and access to trade
secrets and confidential or proprietary information and property, and personal
information pertaining to the business and affairs of the Company, and its
licensors, clients, customers, licensees, consultants and suppliers of or to any
of them, including, without limitation, data, databases, know-how, trade
secrets, marketing plans and opportunities, cost and pricing information,
strategies, forecasts, licensee and customer lists, reports and surveys,
concepts and ideas, computer software, systems and programs (including source
code and documentation), and techniques and technical information, whether
acquired by, or provided or made available to, Employee before, on or after the
date of this Agreement by reason of Employee being or having been an employee of
the Company and Employee agrees to keep all such information confidential. 
Employee and the Company have entered into that certain Employee Confidentiality
and Invention Agreement dated as of the date hereof (the "Confidentiality
Agreement") and attached hereto as Exhibit A, the terms and conditions of which
are incorporated by reference herein and made a part hereof. The terms and
provisions of this Agreement shall control and govern in respect of any conflict
between the terms of this Agreement and the Confidentiality Agreement.
(c)          Employee represents that his employment with the Company will not
violate or conflict with any obligations to any previous employer or other
party, including without limitation, obligations relating to nondisclosure,
proprietary information, non-competition and non-solicitation.
(d)          Because irreparable harm would be sustained by the Company in the
event that there is a breach by Employee of any of the terms, covenants and
agreements set forth in this Section 7, in addition to any other rights and
remedies that the Company may otherwise have, the Company shall be entitled to
obtain specific performance and/or injunctive relief against Employee from any
court of competent jurisdiction, without making a showing that monetary damages
would be inadequate and without the requirement of posting any bond or other
security whatsoever, in order to enforce or prevent any breach or threatened
breach of any of the terms, covenants and agreements set forth in this
Section 7.

--------------------------------------------------------------------------------




(e)          Each of the obligations of Employee under this Section 7 shall
survive the termination of Employee's employment by the Company for any reason
whatsoever.
(f)          Employee acknowledges that: (i) the enforcement of any of the
restrictions on Employee or any other provisions contained in this Section 7
(the "Restrictive Covenants") against Employee would not impose any undue burden
upon Employee; and (ii) none of the Restrictive Covenants are unreasonable as to
duration or scope. If notwithstanding the foregoing, any provision of this
Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason (including, without limitation, any provision which
may be held unenforceable because of the scope, duration or area of its
applicability), unless narrowed by construction, such provision shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable (and the court making any such determination as to any provision
shall have the power to, and shall, modify such scope, duration or area or all
of them, and such provision shall then be applicable in such modified form in
such jurisdiction only). If, notwithstanding the foregoing, any provision of
this Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason, such provision, as to such jurisdiction, shall be
ineffective only to the extent of such invalidity, prohibition or
unenforceability, without invalidating the remaining provisions of this
Agreement, or affecting the validity or enforceability of such provision in any
other jurisdiction.
(g)          In the event that Employee's employment with the Company is
terminated for any reason and Employee thereafter obtains employment or
engagement by another person or entity (a "Subsequent Employer"), Employee
agrees to advise such Subsequent Employer of Employee's continuing obligations
under this Agreement.
(h)          The Restricted Period and any additional periods thereafter under
this Section 7 shall be tolled and shall cease to run during the period of any
violation by Employee of any of the Restrictive Covenants.
8.          No Conflicts.  Employee represents and warrants that Employee is not
party to any agreement, contract or understanding, whether of employment,
consultancy or otherwise, in conflict with this Agreement or which would in any
way restrict or prohibit Employee from undertaking or performing services for
the Company.  Employee hereby acknowledges that Employee has not foregone any
other opportunity, financial or otherwise, in connection with Employee's
execution and delivery of this Agreement or Employee's rendering of services to
the Company.
9.          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
effective: (a) on the date of delivery, if delivered personally; (b) on the
first business day following the date of dispatch if delivered by a recognized
next-day courier service; (c) on the earlier of the fourth (4th) day after
mailing or the date of the return receipt acknowledgment, if mailed, by
certified or registered mail, return receipt requested, postage and fees
prepaid; or (d) on the date of transmission (subject to written confirmation of
receipt), if sent by facsimile or e-mail to the other party hereto. Any such
notice, if to Employee, shall be sent to Employee's address set forth on the
signature page hereto or Employee's principal residence address then known to
the Company, and, if to the Company, shall be sent to the Chief Executive
Officer and to the Chairman of the Board. Either party may change the address to
which notices, requests, demands and other communications hereunder shall be
sent by sending written notice of such change of address to the other party in
the manner hereinabove provided.
10.          Assignability and Binding Effect.  This Agreement shall inure to
the benefit of and shall be binding upon the heirs, executors, administrators,
successors and legal representatives of Employee, and shall inure to the benefit
of and be binding upon the Company and its successors and assigns, but the
obligations of Employee may not be delegated or assigned. Employee shall not be
entitled to assign, transfer, pledge, encumber, hypothecate or otherwise dispose
of this Agreement, or any of his rights or obligations hereunder, and any such
attempted delegation or disposition shall be null and void and without
effect. It is hereby acknowledged and agreed that the Company shall have the
right to assign all or any part of its rights in respect of the covenants and
agreements set forth in Section 7 of this Agreement to one or more direct or
indirect acquirors of any of the assets or business of, or control of, the
Company, and that this Agreement and all of the Company's rights and obligations
hereunder may be assigned or transferred by the Company to and in such event may
be assumed by any assignee of or successor to the Company.

--------------------------------------------------------------------------------




11.          Waiver and Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of either party to this Agreement to comply with any
obligation, covenant, agreement or condition herein may be waived by the other
party hereto only by written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of a party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 11.
12.          Entire Agreement; Amendments. This Agreement and the
Confidentiality Agreement referenced herein sets forth the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
is expressly intended to supersede any and all prior agreements, arrangements
and understandings, written or oral, relating to the subject matter hereof. 
With respect to the subject matter hereof, no representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth. This Agreement shall not be altered,
modified, amended or terminated except by written instrument signed by each of
the parties hereto.
13.          Headings, Construction, Interpretation. The captions and section
headings contained in this Agreement are for convenience of reference only, do
not form a part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed followed by the
words "without limitation." When used in this Agreement, words such as "herein",
"hereinafter", "hereof", "hereto", and "hereunder" shall refer to this Agreement
as a whole, unless the context clearly requires otherwise. The use of the words
"either" and "any" shall not be exclusive.
14.          Code Section 409A. This Agreement shall be interpreted and
administered to the extent practicable in a manner consistent with the following
statement of intent: All benefits and compensation payable to Employee pursuant
to this Agreement are intended to be exempt from the definition of "nonqualified
deferred compensation plan" or "deferral of compensation" under Code
Section 409A in accordance with one or more exemptions available under the
Treasury Regulations promulgated under Code Section 409A. To the extent that any
benefit or payment is or becomes subject to Code Section 409A, this Agreement is
intended to comply with the requirements of Code Section 409A as applicable to
such benefit or payment.
15.          Governing Law; Venue. This Agreement and the legal relations among
the parties shall be governed by the internal laws of the Commonwealth of
Pennsylvania, without regard to principles of conflict of laws. Any litigation
arising in connection with or related to this Agreement or any of the subject
hereof shall be tried solely by and in the United States District Court for the
Eastern District of Pennsylvania, provided that, if such litigation shall not be
permitted to be tried by such court, then such litigation shall be held solely
in the state courts of Pennsylvania sitting in Montgomery County. Each party
hereto irrevocably consents to and confers personal jurisdiction on the United
States District Court for the Eastern District of Pennsylvania, or, if (but only
if) the litigation in question shall not be permitted to be tried by such court,
or the state courts of Pennsylvania sitting in Montgomery County, and expressly
waives any objection to the venue of such court, as the case may be and any
argument that any case filed should be transferred to a more convenient forum.
16.          Mutual Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THIS AGREEMENT, OR THE EMPLOYMENT OF EMPLOYEE, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO AGREES THAT EITHER
OF THEM MAY FILE A COPY OF THIS AGREEMENT UNDER SEAL WITH THE COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT BETWEEN THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
17.          Knowing and Voluntary Agreement. The parties to this Agreement
acknowledge and agree that each of them has had a full and fair opportunity to
carefully read and review the terms and provisions of this Agreement and consult
with their own attorney concerning the meaning and effect of this Agreement. By
executing this Agreement, each of the parties hereto represents, acknowledges,
and agrees that such party fully understands his or its right to discuss all
aspects of this Agreement with his or its own attorney, that to the extent he or
it wanted to

--------------------------------------------------------------------------------




talk to his or its attorney he or it has availed himself or itself of that
right, that he or it has carefully read and fully understands all the provisions
of this Agreement, and that he or it is knowingly and voluntarily entering into
this Agreement and signing it of his or its own free will.
18.          Interpretation. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement. No provision of this Agreement shall be construed against either
party on the grounds that such party or its counsel drafted that provision.
19.          Counterparts; Signatures. This Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document. All counterparts shall be construed together and shall
constitute one Agreement. This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or electronic
transmission, shall be treated in all manner and respects as an original
Agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person. At the request of
either party hereto the other party hereto shall re-execute original forms
thereof and deliver them to such requesting party. No party hereto shall raise
the use of a facsimile machine or electronic transmission to deliver a signature
or the fact that any signature was transmitted or communicated through the use
of facsimile machine or electronic transmission as a defense to the formation of
a contract and each such party forever waives any such defense.
[Balance of page intentionally left blank; signature page follows.]

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.
 
 
COMPANY:
 
 
 
 
 
STRATA SKIN SCIENCES, INC.
 
 
 
 
 
By: /s/ Dolev Rafaeli                            
 
 
 
 
Dolev Rafaeli
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 



 
 
EMPLOYEE:
 
 
 
 
   /s/ Matthew C. Hill                                    
 
 
 
 
Matthew C. Hill
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------


